SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
827
KA 10-01120
PRESENT: SMITH, J.P., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

RONALD F. GAST, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Russell
P. Buscaglia, A.J.), rendered December 15, 2008. The judgment
convicted defendant, upon his plea of guilty, of criminal possession
of stolen property in the fourth degree and attempted forgery in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of stolen property in
the fourth degree (Penal Law § 165.45 [2]) and attempted forgery in
the second degree (§§ 110.00, 170.10 [1]). Defendant contends that
reversal is required because Supreme Court failed to make a sufficient
inquiry whether defendant’s alleged lack of necessary medication
affected his ability to enter a knowing, voluntary and intelligent
plea. Although defendant’s contention survives his valid waiver of
the right to appeal (see People v Brown, 66 AD3d 1385, lv denied 14
NY3d 839), defendant did not move to withdraw the plea or to vacate
the judgment of conviction and thus failed to preserve his contention
for our review (see People v Garrett, 60 AD3d 1389). In any event,
defendant’s contention is without merit. The court conducted a
thorough inquiry into defendant’s ability to enter the plea, and
defendant stated that his lack of medication did not affect that
ability. Defendant’s answers to the questions of the court indicate
that defendant understood the terms and consequences of the plea (see
People v Sonberg, 61 AD3d 1350, lv denied 13 NY3d 800; see generally
People v Alexander, 97 NY2d 482, 486).


Entered:   July 1, 2011                            Patricia L. Morgan
                                                   Clerk of the Court